DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claims 6 and 7 are objected to because of the following informalities: 
Claims 6 and 7 are objected to for being duplicate claims. 
---Appropriate correction is required.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 234.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhai (U.S. Patent Publication No. 2008/0277095) in view of Van Every et al. (U.S. Patent No. 5,861,585, “Van Every”) and in further view of Choi (Korean Patent Publication KR20080071543A).

Regarding Claim 2, Zhai discloses a wind tunnel turning vane heat exchanger (fig 16, embodiment of fig 15b) comprising: 
a plurality of hollow turning vanes (30) formed to allow a fluid to flow through a hollow area (see annotated fig 15b below) of the turning vanes, said hollow turning vanes disposed substantially parallel to each other across a plenum (18, fig 11).

    PNG
    media_image1.png
    460
    500
    media_image1.png
    Greyscale

However, Zhai does not explicitly disclose wherein the heat exchanger is wind tunnel heat exchanger provided in a plenum of a recirculating wind tunnel; 
 a rack or wherein the hollow turning vanes being mounted on the rack. Van Every, however, disclose providing a plurality of hollow turning vanes (1, fig 1) provided in a plenum (2) of recirculating wind tunnel are mounted on a rack (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Zhai to have the turning vanes mounted in a recirculating wind tunnel on a rack such as taught by Van Every in to provide cooling in a recirculating wind tunnel and to provide structural support to the turning vanes and thus improve the reliability of the device.

    PNG
    media_image2.png
    503
    875
    media_image2.png
    Greyscale

Zhai, as modified, does not explicitly disclose connection pieces at each end of the hollow turning vanes to connect the turning vanes to a fluid pipe system; and
said connection pieces being formed of a single piece and formed to allow a fluid to flow from the hollow area of the turning vanes through the connection pieces, said connection pieces connecting in a fluid tight manner to the hollow turning vanes without heat or chemical bonding; wherein the connection pieces connect to the turning vane at connection points that are within the hollow area of the turning vane.
Choi, however, teaches a coupling (figs 1-3) wherein a connection piece (3) is provided at end of a channel to connect the channel to a fluid pipe system; and
said connection piece being formed of a single piece and formed to allow a fluid to flow from a hollow area (of 30) through the connection piece, said connection piece connecting in a fluid tight manner to the channel without heat or chemical bonding (fig 2); 
wherein the connection pieces connect to the channel at connection points (3a) that are within the hollow area of the channel (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Zhai, as modified, to provide the connection piece of Choi on each side of the turning vane in order to allow for easy attachment/detachment of the fluid flow system. 

Regarding Claim 4, the combination of Zhai, Van Every, and Choi discloses all previous claim limitations. Zhai, as modified, further discloses wherein the turning vanes have internal cross bracing (see annotate fig 15b below, Zhai) and the connection pieces (3, Choi) connect to the internal cross bracing with a removable mechanical connector (6, Choi, at least connected indirectly).

    PNG
    media_image3.png
    418
    443
    media_image3.png
    Greyscale


	Regarding claim 5, Zhai discloses a wind tunnel turning vane heat exchanger (fig 16, embodiment of fig 15b) comprising:
a plurality of hollow turning vanes formed to allow a fluid to flow through a hollow area (see annotated fig 15b below) of the turning vanes, said hollow turning vanes mounted on the rack and disposed substantially parallel to each other across a plenum (18, fig 11);
  wherein the turning vanes have internal cross bracing within the hollow area thereof (see annotated fig 15b below) and the connection pieces connect to the internal cross bracing with a removable mechanical connector.

    PNG
    media_image4.png
    418
    443
    media_image4.png
    Greyscale


However, Zhai does not explicitly disclose wherein the heat exchanger is wind tunnel heat exchanger provided in a plenum of a recirculating wind tunnel; 
 a rack or wherein the hollow turning vanes being mounted on the rack. Van Every, however, disclose providing a plurality of hollow turning vanes (1, fig 1) provided in a plenum (2) of recirculating wind tunnel are mounted on a rack (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Zhai to have the turning vanes mounted in a recirculating wind tunnel on a rack such as taught by Van Every in to provide cooling in a recirculating wind tunnel and to provide structural support to the turning vanes and thus improve the reliability of the device.

    PNG
    media_image2.png
    503
    875
    media_image2.png
    Greyscale

Zhai, as modified, does not explicitly disclose connection pieces at each end of the hollow turning vanes to connect the turning vanes to a fluid pipe system; and
said connection pieces being formed of a single piece and formed to allow a fluid to flow from the hollow area of the turning vanes through the connection pieces, said connection pieces connecting in a fluid tight manner to the hollow turning vanes without heat or chemical bonding; wherein the connection pieces connect to the turning vane at connection points that are within the hollow area of the turning vane.
Choi, however, teaches a coupling (figs 1-3) wherein a connection piece (3) is provided at end of a channel to connect the channel to a fluid pipe system; and
said connection piece being formed of a single piece and formed to allow a fluid to flow from a hollow area (of 30) through the connection piece, said connection piece connecting in a fluid tight manner to the channel without heat or chemical bonding (fig 2); 
wherein the connection pieces connect to the channel at connection points (3a) that are within the hollow area of the channel (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Zhai, as modified, to provide the connection piece of Choi on each side of the turning vane in order to allow for easy attachment/detachment of the fluid flow system. This would result in the connection pieces (3, Choi) connect to the internal cross bracing with a removable mechanical connector (6, Choi, at least connected indirectly).

Regarding Claim 6, the combination of Zhai, Van Every, and Mahoney discloses all previous claim limitations. Zhai, as modified, further discloses wherein the turning vanes (30, Zhai) are non-rotationally mounted with respect to the rack (of Van Every, see rejection of claim 1, as the vanes of Zhai do not rotate).

Regarding Claim 7, the combination of Zhai, Van Every, and Mahoney discloses all previous claim limitations. Zhai, as modified, further discloses wherein the turning vanes (30, Zhai) are non-rotationally mounted with respect to the rack (of Van Every, see rejection of claim 1, as the vanes of Zhai do not rotate).

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or render obvious the limitations of claim 3. Specifically, the prior art fails to teach providing screw bosses in a hollow portion of a turning vane, the hollow portion allowing liquid to flow through said turning vane. Zhai, considered the closest prior art, teaches providing a hollow portion that allows fluid to flow through a turning vane. However, Zhai does not teach providing screw bosses inside the hollow portion. The prior art fails to render this obvious and thus the claim is allowable. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763